Citation Nr: 1503754	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include pulmonary emphysema and chronic obstructive pulmonary disease (COPD), due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri. 

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claim.

An SSA Inquiry shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication that the RO has attempted to obtain any of the Veteran's SSA records.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 U.S.C.A § 5103A(c)(3).

The Board also finds that a new medical opinion should be obtained.  The Veteran was evaluated for his respiratory disorder in May 2011 and an addendum opinion was obtained in July 2011.  The July 2011 VA examiner opined that the Veteran's respiratory condition is less likely than not related to service.  The examiner noted the Veteran's contention that he developed COPD as a result of exposure to asbestosis, however, the examiner did not specifically address whether COPD can be due to asbestos exposure, and if so, the likelihood that it resulted from exposure to asbestos as opposed to the Veteran's history of smoking.  In addition, in providing this opinion, the examiner noted that the Veteran was first diagnosed with pulmonary emphysema in 1999, many years after service.  However, VA guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Thus, the Board finds that the VA examiner's opinion, which relies solely on the passage of time between the Veteran's service and diagnosis of a respiratory disorder, is inadequate.  An addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder. 

2. Return the Veteran's claims file to the examiner who conducted the medical opinion in July 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current respiratory disorder is etiologically related to the Veteran's active military service, to include any in-service asbestos exposure.  The examiner should specifically comment on whether COPD can be due to asbestos exposure, and if so, the likelihood that the Veteran's COPD resulted from asbestos exposure as opposed to being due to his smoking.

A complete rationale should be provided for all opinions and the examiner's rationale cannot be premised solely on the fact that the Veteran's respiratory disorder was diagnosed many years after service.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans   Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






